Citation Nr: 1122426	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral thigh disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified in March 2011 before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript from that hearing has been made and is included in the claims file.

The Board notes that at the hearing the Veteran raised the issues of service connection for a left and right shoulder disorder.  Service connection for a left and right shoulder disorder was denied by rating action in April 2009.  The Veteran filed a notice of disagreement; and, an August 2009 statement of the case was issued.  However the Veteran does not appear to have perfected an appeal to these issues.  These issues are therefore referred back to the RO for a determination as to whether or not a timely appeal was filed by the Veteran.


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect no evidence of a bilateral hip disability or a bilateral thigh disability in service, or upon service separation in October 2006.  

2.  The Veteran testified that he did not seek any medical treatment for his bilateral hip disability and bilateral thigh disability post service until he sought treatment through the VAMC.  

3.  VAMC medical treatment records reveal the Veteran was first seen, reporting bilateral hip and thigh pain, as a new patient in February 2009, 2 years and 4 months after service.   

4.  The competent evidence of record weighs against a finding that the Veteran's current bilateral hip disability, or bilateral thigh disability are attributable to his military service.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110,  5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A bilateral thigh disability was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letter sent to the Veteran in May 2009.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims and to provide testimony.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the May 2009 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records were not identified by the Veteran.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

Regarding the providing of examinations, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board finds that while there is competent evidence of current bilateral hip and thigh conditions; there also is not sufficient evidence to indicate that any bilateral hip and thigh event or injury occurred in service.  The Board further notes that neither has any nexus medical opinions been submitted regarding a bilateral hip or thigh disorder and the Veteran's period of service.  The Veteran does not allege that any single event or injury occurred during service.  He basis his theory of service connection on his physical exertion while handling dogs in service which over a period of time caused his hips and thighs to hurt more and more.   

VAMC treatment records dated in February 2009 report the Veteran was a new patient.  He complained of bilateral hip pain since 2006.  There is no credible evidence of any injuries, treatment or diagnosis of a bilateral hip or thigh condition in service and no credible indication of any link to service of his current hip and thigh conditions.  Thus there is no duty to provide a VA examination regarding the claims for service connection. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted that the issues were of service connection and that the evidence needed to focus on what occurred in service that the Veteran believed led to his current disorders.  The Veteran was assisted at the hearing by an accredited representative from the Vietnam Veterans of America.  The representative and the VLJ then asked questions to obtain information relating to the issues from the Veteran.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. § 3.307, 3.309 (2010).

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Analysis

The Veteran has asserted, to include in his May 2009 claim, that he has had problems with his hips and thighs which began during service and still affects him to the present time.  His father in a January 2009 lay statement also indicated that prior to entering the military he had no existing injuries including to his hips. During his March 2011 Travel Board hearing, the Veteran testified that as a result of the physical exertion including running and violent twisting  required when he was handling dogs in service, over a period of time he noticed that his hips were beginning to hurt more and more.  He also testified that he did not seek any medical treatment in service for his hip and thigh conditions because he feared punishment from his military supervisor for going on sick call.  

The Board has carefully reviewed and considered all the competent medical evidence of record in the appellant's claims file, which includes his service treatment records, and March 2003 enlistment examination and September 2006 separation examination.  These are silent for any complaints, treatments or diagnoses of a bilateral hip or thigh disorder during service.  The service treatment records contain reports of medical history dated in January 2005, July 2006, and September 2006.  None of those three reports indicate any complaints regarding the hips or thighs or any indication of a disability.  The reports were marked "no" when talking about disabilities.  The Veteran did submit a "buddy statement" from a shipmate, dated February 25, 2011, but this statement addresses a shoulder injury suffered in service and does not indicate that the Veteran had suffered any hip or thigh injury or disability in service.

Additionally, there is no medical evidence of any complaints or treatment of a bilateral hip or thigh conditions for 2 years and 4 months after separation from service, until the Veteran first sought treatment through the VAMC in February 2009.  At that time radiology revealed vascular calcifications and probable bone islands in the right femur; and, calcified phleboliths in the left pelvis and hip area.  The examination was otherwise negative with no evidence of any acute fractures or dislocations.

The Board has reviewed all of the available post service treatment records, including all VA medical records.  These records are essentially silent for any complaints, treatment, or diagnosis of a bilateral hip or thigh condition until the February 2009 VAMC new patient evaluation.  He reported having such problems since 2006.  He acknowledged during his hearing in March 2011 that he did not seek any medical treatment for his bilateral hips or thighs during service or post service until he began treatment through the VAMC in February 2009.  In view of the lengthy period without treatment, there is no medical evidence of a continuity of symptomatology since service.  This weighs against the claims. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
The current presence of vascular calcifications and probable bone islands in the right femur; and, calcified phleboliths in the left pelvis and hip areas are clearly shown in the radiology reports in the VAMC records.  Significantly, however, the medical evidence does not tend to link theses conditions to service.  

The only evidence of record affirmatively showing that a bilateral hip and bilateral thigh condition are related to service is the Veteran's own statements and testimony.  The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a bilateral hip and bilateral thigh condition since service.  His assertions are competent, but not credible.

The Veteran's assertions of bilateral hip and bilateral thigh conditions beginning in military service are inconsistent with other evidence of record.   Service treatment records are silent for any complaints regarding bilateral hip and bilateral thigh condition.  Post service records are silent for treatment or complaints of bilateral hip and bilateral thigh conditions until February 2009, approximately 2 years and 4 months after the Veteran's discharge from military service.  As indicated above, the reports of medical history in service are negative, and the "buddy statement" submitted addresses a shoulder injury and does not mention a hip or thigh injury.

The Veteran himself may believe that his current bilateral hip and bilateral thigh conditions are related to service.   However, the question of etiology involves complex medical issues that he is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent the Veteran is asserting continuity of symptomatology, the Board finds that assertion not credible in light of the negative service medical records including the negative reports of medical history and the negative separation examination, as well as the more than 2 years between discharge and any medical treatment for his hips or thighs.

When weighing the medical and lay evidence of record, the weight of the evidence is against the claims and the benefits sought on appeal cannot be granted.  Therefore, neither direct nor presumptive service connection is warranted for bilateral hip and bilateral thigh conditions.  The claims are denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hip and bilateral thigh conditions.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a bilateral thigh disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


